DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-20 are withdrawn.
Claims 1-4 and 6-10 are rejected.
Claim 5 is objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulumudi et al (US PUB 20150156583, hereinafter Mulumudi) in view of Gorike et al (US PAT 5031216, hereinafter Gorike).
Regarding claim 1, Mulumudi discloses a terminal case (e.g. a sleeve casing 31) attachable to a terminal (e.g. to an electronic device 33), (see [0047] and figure 1A-1B), the terminal case comprising: a cover (e.g. a back cover) having a cover hole (e.g. an opening 35) formed in a surface of the cover, and being configured so that, when the terminal case is attached to the terminal, the cover surrounds at least one of a left side surface, a right side surface, an upper side surface, a lower side surface, and a rear surface, of the terminal, and the surface in which the cover hole is formed is in contact with a surface of the terminal in which a microphone hole is formed (e.g. an opening 35 from the casing 31 mates with a microphone hole of the electronic device 33), (see [0055], [0057], and figures 1C-1D); and a sound collector (e.g. an acoustic collector 44) to collect sound and arranged on the surface of the cover in which the cover hole is formed so that, when the terminal case is attached to the terminal, the collected sound is introduced through the cover hole into the microphone hole (e.g. acoustic collector 44 channels sound from the surrounding to the microphone of the device 33), (see Mulumudi, [0058]-[0059] and [0093], also figures 8A-8C).
Mulumudi further teaches wherein the sound collector causes at least one of resonance, reflection, and diffraction of the collected sound (e.g. a parabolic collector 207 causes reflection of the collected sound), (see Mulumudi, [0094] and figures 8A-8C). 
Mulumudi fails to explicitly disclose that the acoustic collector has an asymmetrical shape.
However, Gorike in the same field of endeavor teaches that it is well known in the art to utilize an acoustic collector having an asymmetrical shape (e.g. pinna replica sound collector 1 or 

Regarding claim 2, Mulumudi as modified by Gorike discloses the terminal case of claim 1, further comprising a rotating plate arranged between the sound collector and the cover and configured to rotate the sound collector (e.g. the sound collector is rotatable), (see Mulumudi, [0077] and figure 3).

Regarding claim 3, Mulumudi as modified by Gorike discloses the terminal case of claim 1, further comprising a sliding plate (e.g. a sliding stem 79) configured to connect the sound collector to the cover to allow the sound collector to slide in a vertical direction (see Mulumudi, [0076] and figure 3).

Regarding claim 4, Mulumudi as modified by Gorike discloses the terminal case of claim 1, further comprising an acoustic tube (e.g. an acoustic tube 37) configured to connect the cover hole to the microphone hole (see Mulumudi, [0057] and figure 1B).

Regarding claim 6, Mulumudi as modified by Gorike discloses the terminal case of claim 1, further comprising a sealing member (e.g. a rubberized mating washer 77) arranged to surround the cover hole and configured to prevent the collected sound introduced into the microphone hole from leaking out (see Mulumudi, [0076] and figure 3).

claim 7, Mulumudi as modified by Gorike discloses the terminal case of claim 1, further comprising a plate body (e.g. an inner wall 211) protruding toward a front surface of the sound collector and configured to reflect sound around the sound collector (see Mulumudi, [0093] and figure 8C).

Regarding claim 8, Mulumudi as modified by Gorike discloses the terminal case of claim 1, further comprising a guide (e.g. a guide lip 32) protrusion connected to the surface of the cover in which the cover hole is formed, and configured to guide the terminal to slide into the cover when the terminal case is being attached to the terminal (see Mulumudi, [0047], [0063] and figures 1A-1D).

Regarding claim 9, Mulumudi as modified by Gorike discloses the terminal case of claim 1, wherein the sound collector (e.g. pinna replica 1, 2) has a non-equivariant free curve shape of which an area becomes wider in a height direction from the cover hole (see Gorike, column 5 lines 15-23, figures 1-4).

Regarding claim 10, Mulumudi as modified by Gorike discloses the terminal case of claim 7, wherein the sound collector has a shape of an auricle of a human body (e.g. pinna replica 1, 2), (see Gorike, column 5 lines 15-23, figures 1-4).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654